Citation Nr: 0739498	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-25 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which, in pertinent part, denied service 
connection for bilateral hearing loss.

In September 2007, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent and persuasive evidence establishes that the 
veteran does not have bilateral hearing loss to an extent 
recognized as a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in December 
2004.  This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim for service connection; (2) informing the veteran 
about the information and evidence VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  A June 2006 supplemental statement of the case (SSOC) 
advised the veteran of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records and a report of VA 
examination are associated with the claims file.  
Additionally, the veteran presented testimony at a Board 
hearing in support of his claim and the hearing transcript is 
of record.  In September 2007, the RO attempted to obtain VA 
treatment records, dated from 1984 to 1990, from the Phoenix 
VA Medical Center (VAMC).  However, the RO received a 
response from the Phoenix VAMC that those records were not on 
file.  

Further, pursuant to the duty to assist, the veteran was 
afforded a VA medical examination.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on the [appellant's] claim," 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant] contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claim

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2007).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran's Form DD-214 shows that his military 
occupational specialty (MOS) was engineer equipment operator 
and he received a Rifle Sharpshooter Badge.  Further, during 
his September 2007 Board hearing, the veteran testified that 
while in service, he operated large machinery all day that 
created loud noises.  In addition, during that time, he did 
not wear ear plugs.  He also stated that he would go to the 
artillery range and would fire loud weapons.

Although the record supports a finding that the veteran was 
exposed to acoustic trauma or had significant noise exposure 
in service, the Board is of the opinion that the 
preponderance of the evidence is against the claim because 
the veteran is not found to have a current bilateral hearing 
loss disability for VA purposes.  Hence, the appeal will be 
denied.

The veteran's service medical records were reviewed and 
reveal that upon separation from service, during the March 
1973 discharge examination, an audiogram revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
15
LEFT
20
10
10
15
15

The examination did not indicate that the veteran had 
bilateral hearing loss in service.

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding whether the veteran has a current bilateral hearing 
loss disability meeting the requirements of 38 C.F.R. 
§ 3.385, the Board notes that the veteran submitted non-VA 
audiograms, dated in August 1973, December 1974, and November 
1987.  The results of the audiograms were in graphical form 
and were not numerically interpreted.  Therefore, the results 
are not adequate to determine whether the veteran has a 
bilateral hearing loss disability.  In addition, the veteran 
submitted a July 1973 non-VA medical record from D.M., M.D. 
which states that the veteran had quite a marked hearing 
loss.  Although the medical record shows a diagnosis of 
marked hearing loss, no audiogram is of record that shows the 
puretone threshold levels to determine whether the veteran 
has a bilateral hearing loss disability for VA purposes 
according to 38 C.F.R. § 3.385.

In January 2005, the veteran underwent a VA examination.  
Audiometric testing conducted in connection with that 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
25
LEFT
20
20
20
35
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The diagnosis was normal bilateral hearing by VA standards.

Regarding the audiometric testing results shown in the 
January 2005 VA examination, the only competent evidence of 
record showing the severity of the veteran's hearing, the 
Board notes that these results do not establish current 
bilateral hearing loss disability as defined by 38 C.F.R. § 
3.385.  Further, the veteran has not presented competent, 
probative evidence with numerical audiometric testing results 
that meet the requirements of that regulation.  Therefore, 
the Board finds that the veteran does not have a bilateral 
hearing loss disability for VA purposes.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the 
competent, probative evidence establishes that the veteran 
does not have the extent of bilateral hearing loss needed to 
constitute a disability under section 3.385, the current 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
bilateral hearing loss must be denied because the first 
essential criterion for a grant of service connection-
evidence of current disability-has not been met.

During the September 2007 Board hearing, the veteran argued 
that the January 2005 hearing evaluation was conducted in a 
concealed room, which "bugged" him.  However, the reported 
findings in the examination report are sufficiently detailed 
with recorded history, clinical findings, and pertinent 
diagnoses.  Additionally, it is not shown that the 
examination was in some way incorrectly prepared.  Further, 
there is no other evidence of record that contradicts the 
results of the January 2005 VA examination findings.  As 
such, the Board finds that additional development by way of 
another examination would be redundant and unnecessary.

In addition to the medical evidence, the Board has considered 
the veteran's assertions, to include those advanced during 
the September 2007 Board hearing.  Although the veteran's 
MOS, awards received during service, and his testimony 
support a finding that he was exposed to acoustic trauma in 
service (or, had significant noise exposure) in service, the 
veteran's assertions as to a medical diagnosis of bilateral 
hearing loss-however sincere-simply do not constitute 
persuasive evidence in support of the claim.  Questions of 
diagnosis are within the province of trained professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative (persuasive) opinion on such a matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  For these reasons, the veteran's own 
assertions as to the existence of a bilateral hearing loss 
disability have no probative value.

As a final note, the Board notes that the veteran is free to 
submit evidence showing a bilateral hearing loss disability 
for VA purposes pursuant to 38 C.F.R. § 3.385 by petitioning 
to reopen his claim for service connection for bilateral 
hearing loss.

For all the foregoing reasons, the claim for service 
connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


